Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 3/08/2021 has been received and claims 21-40 are pending.

Claim Objections
Claim 24 is objected to because of the following informalities:  in line 2 of Claim 24, delete “for” and insert --of--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 21 and 32, it is not clear whether there is one “program for at least two different sterilization cycles…” or there are separate programs where there is one program for each of the “at least two different sterilization cycles”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kain (20140193294) in view of Benedek (8388900) and Glazer (20130224072).
As to Claims 21, 23, 25, and 28-29, Kain (‘294) discloses a method of sterilizing an enclosed space (200) using ozone (see Abstract), the method comprising: 
providing a portable sterilization unit (100), the portable sterilization unit (100) comprising: 
an ozone generator (316) configured to ozonize air that enters the portable sterilization unit during an ozone generation cycle (see Figure 3), and 
an ozone degrader (330) configured to remove ozone that enters the portable sterilization unit during an ozone degradation cycle (see Figure 3); 
wherein the portable sterilization unit (100) is configured to execute a program (via 608 and 610) for at least two different sterilization cycles (illustrated via 605, 606, 607 - see Figure 6) based on a parameter selected from the group consisting of actual/programmed run time of the ozone generation cycle, actual/programmed run time of the ozone degradation cycle (see p. 10 [0079]), and the peak ozone concentration (see p. 11 [0080] – lines 1-3), wherein a customer 
wherein sterilization is completed on demand (via 615 - see Figure 6). 
Kain (‘294) does not appear to specifically teach that the portable sterilization unit is configured to be positioned within an enclosed space, that the portable sterilization unit records the run time of the at least one ozone generation cycle, the run time of the at least one ozone degradation cycle, or a total run time of the at least one ozone generation cycle and the at least one ozone degradation cycle, or that the portable sterilization unit generates a report based in part on the run time of the at least one ozone generation cycle, the run time of the at least one ozone degradation cycle, or the total run time of the at least one ozone generation cycle and the at least one ozone degradation cycle, nor a step of aggregating data over time related to two or more selected sterilization cycles by the customer.
As to the limitation that the portable sterilization unit is configured to be positioned within an enclosed space, it was known in the art before the effective filing date of the claimed invention to provide a sterilization unit comprised of an ozone generator within an enclosed space. Benedek (‘900) discloses a method of sterilizing an enclosed space (33 within 32) using ozone by providing a sterilization unit (40) comprising an ozone generator (44) and an ozone degrader (48) configured to be positioned within the enclosed space (33 within 32) in order to decontaminate the atmosphere within the enclosed space (33 within 32) (see Abstract, Col. 6 lines 55-60, Col. 7 lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sterilization unit that is 
As to the limitation that the portable sterilization unit records the run time of the at least one ozone generation cycle, the run time of the at least one ozone degradation cycle, or a total run time of the at least one ozone generation cycle and the at least one ozone degradation cycle and generates a report based in part on the run time of the at least one ozone generation cycle, the run time of the at least one ozone degradation cycle, or the total run time of the at least one ozone generation cycle and the at least one ozone degradation cycle, and aggregating data over time related to two or more selected sterilization cycles by the customer, it was known in the art before the effective filing date of the claimed invention to provide steps of recording and generating a report based in part on an operation parameter as well as aggregating data over time in a method of sterilizing an enclosed space.  Glazer (‘072) discloses a method of sterilizing an enclosed space (12) using ozone (via 18, 37) comprising: 
providing a sterilization unit (see Figure 2), the sterilization unit comprising: 
an ozone generator (18, 37) configured to ozonize air that enters the sterilization unit during an ozone generation cycle (see Figure 2), and 
an ozone degrader (42) configured to remove ozone that enters the portable sterilization unit during an ozone degradation cycle (via 43 - see Figure 2); 
wherein the sterilization unit records the run time of the at least one ozone generation cycle, the run time of the at least one ozone degradation cycle, or a total run time of the at least one ozone generation cycle and the at least one ozone degradation cycle (see p. 5 [0055] – lines 9-10); 

aggregating data over time related to two or more selected sterilization cycles by the customer from sterilization cycles on different dates (i.e. step 324 - see Figure 13, pp. 4-5 [0055] – lines 2, 4-5, and 7-11, p. 7 [0083] – last 2 lines);
wherein the report is generated automatically based on data recorded by the portable sterilization unit (i.e. step 222/324 - see Figures 12-13),
in order to provide a permanent record of system operation (see pp. 4-5 [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide steps of recording and generating a report based in part on the run time of the at least one ozone generation cycle, the run time of the at least one ozone degradation cycle, or a total run time of the at least one ozone generation cycle and the at least one ozone degradation cycle and aggregating data over time in the method of Kain as modified by Benedek in order to provide a permanent record of the sterilization operations as shown by Glazer.
As to Claim 22, while none of Kain (‘294), Benedek (‘900), and Glazer (‘072) appears to specifically teaches that the report comprises identification of a location of the customer or identification of the enclosed space, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide 
As to Claim 24, while none of Kain (‘294), Benedek (‘900), and Glazer (‘072) appears to specifically teaches that the report is aggregated from data for one or more trackers coupled to one or more portable sterilization units, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a report that is aggregated from data for one or more trackers coupled to one or more portable sterilization units in the method of Kain as modified by Benedek and Glazer in order to enable clear recordation of data and history of sterilization matching the identity and/or location of the one or more portable sterilization unit. Only the expected results would be attained.
As to Claim 26, while none of Kain (‘294), Benedek (‘900), and Glazer (‘072) appears to specifically teaches that the report comprises one or more parameters of a different sterilization cycle, it would have been obvious and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more parameters of a different sterilization cycle within the report in the method of Kain as modified by Benedek and Glazer in order to provide a history of operations/sterilization using the portable sterilization unit through various sterilization cycles to a user for validation/audit purpose, for example. Only the expected results would be attained.
As to Claim 30, while Glazer (‘072) does not appear to specifically teach that an owner or an operating service of the portable sterilization unit is responsible for generating the report 
Thus, Claims 21-26 and 28-30 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kain (‘294), Benedek (‘900), and Glazer (‘072).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection is due to the newly added limitations and not due to any matter specifically challenged in the argument and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799